IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-16,370-02


                      EX PARTE WILL DONNELL SIMMONS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W91-00848-I(A) IN CRIMINAL DISTRICT COURT NO. 2
                           FROM DALLAS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to life imprisonment. His sentence was ordered to run consecutively with a

forty-year sentence for aggravated robbery. The Fifth Court of Appeals affirmed his conviction.

Simmons v. State, No. 05-91-00503-CR (Tex. App.—Dallas 1992, pet. ref’d).

        In a single ground, Applicant contends that the cumulation portion of the judgment in his
                                                                                                        2

case is improper.1 On May 14, 2014, we filed and set this application for submission and asked for

briefing from the parties. Applicant has now filed a motion to amend or supplement with the Court.

His motion is granted in part. He may file a separate or subsequent application, not an amended

claim, in the county of conviction. TEX . CODE CRIM . PROC. art. 11.07, § 3(b) (“An application for

writ of habeas corpus filed after final conviction in a felony case, other than a case in which the death

penalty is imposed, must be filed with the clerk of the court in which the conviction being challenged

was obtained . . . .”). If he elects to do so, Applicant shall file this application within 30 days of the

date of this order.



Filed: September 18, 2014
Do not publish




        1
       On the 11.07 form, he writes that his sentence is “void” because the trial court entered an
improper cumulation order.